Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered. Claims 28, 33-34, 36-38, 46, and 50-53 are pending and under consideration.

Withdrawn Objections and/or Rejections
The rejections of claims 54-55 and 57-60 under 35 U.S.C. 112(a) and under 35 U.S.C. 103(a) are made moot by cancellation of the claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 28, 33-34, 36-38, 46, and 50-53 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Claims 28, 33-34, 36-38, 46, and 50-53 recite “a targeting moiety comprising a single-domain antibody that binds to a marker on a lymphocyte that expresses TNF-R1 and TNF-R2” and “wherein the targeting moiety that binds to the lymphocyte marker selectively restores the affinity of the modified human TNF-a for TNF-R1 but not TNF-R2”. The claims encompass a huge genus of targeting moieties or single-domain antibodies without any definitive structural features. Moreover, the claims do not define the marker (the target) on a lymphocyte that single-domain antibodies bind. The specification does not disclose that targeting moieties other than hCD20 nanobody would restore the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2 as recited in claims 38 and 46. 

For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses a single species, an hCD20 nanobody. One species is insufficient to support the broad genus. 

Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other single-domain antibodies (targeting moieties) that bind to a marker on lymphocyte that express TNF-R1 and TNF-R2 and selectively restores the affinity of the modified human TNF-α for TNF-R1 might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of targeting moieties and the instantly claimed chimeric proteins.


(iii). Response to Applicant’s argument
Referring to page 2 of the specification, Applicant argues that the Specification provides ample guidance such that one of skill in the art would understand Applicant had possession of the invention. Referring to pages 34 and 70-71 of the specification, Applicant argues that the targeting moiety is not limited to CD20 and that the specification provides various embodiments, the targeting moiety is directed to a target which is present on the same cell as the therapeutic receptor. Applicant argues that one of skill in the art would understand that Applicant possessed the presently claimed invention because the specification provides disclosure regarding suitable lymphocyte markers (e.g., B cell and T cell antigens). Applicant argues that the present invention does not require targeting to a specific target in order to achieve the restoration effect.

Applicant’s argument has been fully considered but is not deemed to be persuasive. Claims 28, 33-34, 36-38, 46, and 50-53 recite two limitations for the targeting moiety: “a targeting moiety comprising a single-domain antibody that binds to a marker on a lymphocyte that expresses TNF-R1 and TNF-R2” and “wherein the targeting moiety that binds to the lymphocyte marker selectively restores the affinity of the modified human TNF-a for TNF-R1 but not TNF-R2”. The claims encompass a huge genus of targeting moieties or single-domain antibodies without any definitive structural features. Moreover, the claims do not define the marker (the target) on a lymphocyte that single-domain antibodies bind. The specification does not disclose that targeting moieties other than hCD20 nanobody would restore the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2. While targeting moiety is known in the art as a general class of molecules, neither the art nor the specification provides sufficient teachings for the targeting moieties that selectively restores the affinity of the modified human TNF-α for TNF-R1 but not for TNF-R2. Accordingly, due to the breadth of the genus of the targeting moieties and the chimeric proteins comprising a targeting moiety, and lack of the definitive structural features of the genus, one skilled in the art would not recognize from the disclosure that Applicant was in possession of the recited targeting moieties and thus the chimeric proteins.

Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 28, 33-34, 36-38, 46, and 50-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2008/124086 A2 (October 16, 2008) and Zhang et al. (J. Biol. Chem. 267(33):24069-24075, 199) in view of Loetscher et al. (J. Biol. Chem. 268 (35): 26350-26357, 1993) and Krippner-Heidenreich et al. (J. Immunol. 180(12):8176-8183, 2008). 

WO 2008/124086 A2 teach a chimeric protein comprising a modified human TNF-α, a linker, and a targeting moiety, wherein the modified human TNF-α comprises a mutation that reduces its binding affinity for its receptors ((Figure 1; page 3, lines 3-4 from the bottom; Example 3 on page 38).  WO 2008/124086 A2 teaches that mutations S147Y and Y87H can be included in the modified human TNF-α (bottom of page 38 to top of page 39). The targeting moiety includes a single domain antibody (page 11, last paragraph) and targets CD20, a T cell surface marker (page 14, last paragraph). 

Zhang et al teach the amino acid sequence of human TNF-α (Fig. 1). Zhang et al also teach mutations in the amino acid sequence of human TNF-α, including S147Y and Y87H (Table 1). With one or two mutations, the amino acid sequence of human TNF-α taught by Zhang et al would have at least 97% identity to the amino acid sequence of SEQ ID NO: 5 of the instant application. 

WO 2008/124086 A2 and Zhange et al. do not explicitly teach (i). that the modified human TNF-α comprises R32W and S86T, L29S and R32W, R32W and E146K, D143N and A145R, A45T and S147D, or A145R; and (ii). a trimeric single polypeptide chain construct of the modified human TNF-α. 

Loetscher et al. teach that mutations in the loop from position 29 to 34 and at positions 86 and 146 preferentially impaired binding of TNFα to the 75-kDa TNF receptor (TNF-R2), whereas mutations in the region from 143 to 145 mainly affected binding to the 55-kDa TNF receptor (TNF-R1). A double mutant (R32W-S86T) has a slightly reduced binding affinity to TNF-R1 compared with wild type of human TNF-α, but has no measurable binding to TNF-R2. In contrast, the double mutant, D143N-A145R, has a complete loss of binding to TNF-R1, whereas binding to TNF-R2 was impaired by only 5-10-fold (see, e.g., Abstract; Tables I and III). 
Krippner-Heidenreich et al. teach a trimeric single polypeptide chain construct of the human TNF-α, which demonstrates both enhanced stability in vitro and in vivo and reduced toxicity in vivo, relative to the trimeric TNF (Abstract; page 8177, the 2nd paragraph of the left column). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make a chimeric protein comprising a modified human TNF-α that comprises a double mutant, R32W-S86T, or a double mutant, D143N-A145R, with a reasonable expectation of success. One would have been motivated to do so because a modified human TNF-α that comprises a double mutant, 32W and S86T or a double mutant, D143N-A145R, has a lower binding affinity for its receptors (TNF-R1 or TNF-R2). 

It would also have been obvious to one having ordinary skill in the art at the time the invention was made to make a trimeric single polypeptide chain construct of the modified human TNF-α with a reasonable expectation of success. One would have been motivated to do so because teach a trimeric single polypeptide chain construct of human TNF-α offers enhanced stability and reduced toxicity as taught by Krippner-Heidenreich et al. above. Moreover, a linker sequence comprising GGS or GGS repeats is well known in the art and is routinely used by one of skill in the art.

MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Further the court has held that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

While the cited references do not explicitly teach the limitation, “wherein the mutations to the human TNF-a confer: (a) reduced, but restorable, affinity for TNF-R1; and (b) reduced, but not restorable, affinity for TNF-R2, wherein the tarqetinq moiety selectively restores the affinity of the modified human TNF-α for TNF-R1 but not TNF-R2”, and the limitation, ““wherein the mutations to the human TNF-a confer: (a) reduced, but restorable, affinity for TNF-R2; and (b) reduced, but not restorable, affinity for TNF-R1, wherein the tarqetinq moiety selectively restores the affinity of the modified human TNF-α for TNF-R2 but not TNF-R1”, case law establishes that the discovery of a previous unappreciated property of a prior art product, or of a scientific explanation for the prior art‘s functioning, does not render the old product patentably new to the discoverer. Accordingly, since the cited art teaches the same chimeric protein comprising the same hTNF-α mutant and the targeting moiety, the teachings of cited art meet the limitations of claims 28, 33-34, 36-38, 46, and 50-55, and 57-60.

(iii). Response to Applicant’s argument
Applicant argues that the recited mutations are crucial to establishing a modified human TNF-a having a reduced affinity for TNF-R1 and TNF-R2 as compared to wild type human TNF-a. Applicant argues that this is not an inherent property, but rather one achieved via the claimed mutations. Applicant argues that none of the cited references teaches or suggests the concept of restoration of activity at a preferred receptor via targeting with a single-domain antibody that binds to a marker on a lymphocyte that expresses TNF-R1 and TNF-R2. Applicant argues that when the claim is examined on the whole, neither is this concept an "inherent property" because activity is restored only after it has been reduced, which occurs via mutation. Applicant argues that neither Loetscher nor Krippner-Heidenreich cure the deficiencies of WO 2008/124086 and Zhang et al. Applicant argues that Loetscher teaches site-directed mutagenesis of human TNF-a for analysis of specific binding. 

Applicant further argues the following: Loetscher does not teach a chimeric protein having a human TNF-a comprising the claimed mutations, nor does it teach or suggest the combination with a single-domain antibody that binds to a marker on a lymphocyte that expresses TNF-R1 and TNF-R2 in order to restore the activity. Krippner-Heidenreich describes a study that showed that single-chain TNF was more stable and had reduced systemic activity as compared to wild-type TNF. However, the reference does not teach or suggest any of the crucial claim embodiments of the present application (e.g., specific human TNF-a mutations or restoration of reduced activity via targeting by a single-domain antibody that binds to a marker on a lymphocyte that expresses TNF-R1 and TNF-R2). Applicant argues that only through the lens of hindsight would one of ordinary skill in the art select the disparate mutagenesis teachings of the prior art and construct a chimeric protein with a structurally-defined targeting moiety and a receptor-selective restorable activity.
Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. First, WO 2008/124086 A2 teaches a chimeric protein comprising a modified human TNF-α, a linker, and a targeting moiety, wherein the modified human TNF-α comprises a mutation that reduces its binding affinity for its receptors ((Figure 1; page 3, lines 3-4 from the bottom; Example 3 on page 38).  The targeting moiety includes a single domain antibody (page 11, last paragraph) and targets CD20, a T cell surface marker (page 14, last paragraph). Such a chimeric protein can avoid a generalized toxic effect (see, e.g., Abstract). 

Second, WO 2008/124086 A2 teaches that a mutation S147Y can be included in the modified human TNF-α (bottom of page 38 to top of page 39). The targeting moiety includes a single domain antibody (page 11, last paragraph) and targets CD20, a T cell surface marker (page 14, last paragraph). Zhang et al also teach a human TNF-α mutant comprising S147Y (Table 1). Loetscher et al. teach a double mutant, R32W-S86T, which has a slightly reduced binding affinity to TNF-R1 compared with wild type of human TNF-α, but has no measurable binding to TNF-R2. and D143N-A145R, and a double mutant, D143N-A145R, which has a complete loss of binding to TNF-R1, whereas binding to TNF-R2 was impaired by only 5-10-fold (see, e.g., Abstract; Tables I and III). 

Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Since the cited art in combination teaches the instantly claimed chimeric protein, the properties cited in the instant claims are inherent to the structure of chimeric protein. As noted in the rejection above, the claiming of a new use, new function or unknown property that is inherently present in the prior art does not necessarily make the claim patentable. It is also noted that it is the mutations to the human TNF-α that confer the selective activity for TNF-R1/TNF-R2.

Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Therefore, the rejection is maintained

Conclusion
No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
August 4, 2022